DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s 8-17-22 election without traverse of Group I (claims 1-7) is acknowledged.  Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Drawings
Applicant’s 6-11-20 Drawings are provisionally accepted.  Due to their complexity, applicant’s assistance in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa is requested.  37 CFR 1.3 (duty of courtesy).

Claim Interpretation
Composition claim 1’s recitation “for adsorption of hydrogen sulfide in a biogas” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”), and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  Further, absent structural differences between a claim and a prior art material or article, a recitation of the claimed material or article’s intended use cannot alone patentably distinguish the claimed invention from the prior art.  See MPEP 2114 I-II, citing, e.g., Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987); MPEP 2111.02 II, citing Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”).  See also In re Zierden, 411 F.2d 1325, 1328 (CCPA 1969) (stating that “a mere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable”).  Thus, if the prior art structure is capable of performing the intended use, it meets the claim.  See MPEP 2111.02 II, citing In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (citing, inter alia, In re Zierden).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend.  Given the non-accordance of patentable weight to the preambular “for adsorption of hydrogen sulfide in a biogas” recitation of claim 1 (from which claim 6 depends), claim 6’s further details regarding the biogas are likewise not accorded patentable weight.  As such, claim 6 is rejected under 35 U.S.C. 112(d)/4th par. for not further limiting claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2287714 (1995).  Regarding claims 1-5, ‘714 discloses “sorbent pellets for removing [H2S] from a gas stream[,]” comprising a mixture of ZnO, silica, and bentonite.  See ‘714 at, e.g., clm. 7.
Regarding claim 6, since this claim has been rejected under 35 U.S.C. 112(d)/4th par. for not further limiting claim 1 as detailed above, ‘714’s disclosures vis-à-vis claim 1 are considered to meet/satisfy claim 6 as well.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-1870134 (published 6-18-18) (“’134”) (citations refer to the English machine translation thereof).  Regarding claims 1-5, ‘134 discloses an adsorbent composition comprising a metal oxide, an additive (e.g. clay), and a binder; a composition, compressed into spheres (which are considered to be pellets as claimed), comprising CuO, activated charcoal (i.e. “active carbon” as claimed), and bentonite is specifically disclosed.  See ‘134 at, e.g., par. 38, 43, and 62-63; clms. 11 and 13.
Regarding claim 6, since this claim has been rejected under 35 U.S.C. 112(d)/4th par. for not further limiting claim 1 as detailed above, ‘134’s disclosures vis-à-vis claim 1 are considered to meet/satisfy claim 6 as well.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 7 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by ‘714, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claim 7, as ‘714 anticipates claim 1’s composition as detailed above, ‘714’s composition is reasonably considered to possess claim 7’s property, as claim 7 merely states a property of claim 1’s composition.  See MPEP 2112.01, citing, e.g., In re Best, 562 F.2d 1252, 1255 (CCPA 1977), and In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990) (stating that “Products of identical chemical composition can not have mutually exclusive properties.”).
Additionally and/or alternatively, claim 7’s property is not considered to be a patentable distinction from ‘714’s anticipatory composition(s) (i.e. the former would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention), since similar compositions have similar properties.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Claim 7 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by ‘134, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claim 7, as ‘134 anticipates claim 1’s composition as detailed above, ‘134’s composition(s) is/are reasonably considered to possess claim 7’s property, as claim 7 merely states a property of claim 1’s composition.  See MPEP 2112.01, citing, e.g., In re Best and In re Spada.  Note also ‘134’s Ex. 1 composition’s highly-effective H2S uptake.  See ‘134 at, e.g., par. 23 and 64-70; Fig. 4.
Additionally and/or alternatively, claim 7’s property is not considered to be a patentable distinction from ‘134’s anticipatory composition(s) (i.e. the former would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention), since similar compositions have similar properties.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni; Titanium Metals; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ September 3, 2022
Primary Examiner
Art Unit 1736